       Case 1:20-cr-00017-JPW Document 39 Filed 05/26/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA             :   Crim. No. 1:20-CR-00017
                                     :
                                     :
                 v.                  :
                                     :
                                     :
                                     :
CHRISTOPHER COLLARE.                 : Judge Jennifer P. Wilson
                                   ORDER
      AND NOW, on this 26th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED that Defendant’s motion to

dismiss (Doc. 24) is GRANTED with respect to Count 21 of the indictment and

DENIED in all other respects.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
